DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 
Response to Amendment
3.	The Applicant's submission filed on 8/18/2021 has been entered and considered.  The status of the claims is as follows.

4.	Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0197530 A1) to Gupta et al.  (hereinafter Gupta) in view of the teachings of (US 2017/0362489 A1) to Jackson et al.  (hereinafter Jackson).
The above noted rejections are hereby withdrawn.  


NEW Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




6.	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “the aralkylated phenol ethoxylate” lacks antecedent basis. 

NEW Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







9.	Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2017/0096597 A1) to Hu et al.  (hereinafter Hu).
Hu is directed toward compositions that are useful for friction reduction.  Hu discloses at paragraph [0180] that the compositions are directed to friction reduction when treating subterranean formations.  Hu discloses at paragraph [0156] that the composition is an emulsion of a partially hydrolyzed polyacrylamide with a surfactant that reads on Applicants ratio range.  Hu discloses at paragraph [0110] that the non-ionic surfactant may include a C12-16 alcohol condensate of an ethylene oxide reacted with either an amine or amide.  Hu discloses at paragraph [0055] that the composition is 0.0001% to 20%.   Hu discloses at paragraph [0238] to [243] that the surfactant may have from 0-50% ethoxy units that reads on 8 to 12 ethoxy units.  Hu discloses each and every element of claims 1-2, 6 and 10-11.


Response to Arguments
10.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766